Per Curiam.
There was no evidence at tbe trial of this action tending to show that tbe plaintiff was injured by tbe negligence of tbe defendants, or of either of them.
*496Neither defendant was an insurer of tbe plaintiff, while he was in the store as a customer, or while he was leaving with the groceries and merchandise which he had purchased in the store. Bowden v. Kress, 198 N. C., 559, 152 S. E., 625. In the absence of any evidence tending to show that the defendants were negligent, there was no error in the judgment dismissing the action as of nonsuit. The judgment is
Affirmed.